             Case MDL No. 2921 Document 96 Filed 12/18/19 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                               MULTIDISTRICT LITIGATION


IN RE: ALLERGAN BIOCELL TEXTURED BREAST IMPLANT
PRODUCTS LIABILITY LITIGATION                                                         MDL No. 2921


                                       TRANSFER ORDER


         Before the Panel: Plaintiffs in two actions move under 28 U.S.C. § 1407 to centralize this
litigation in the Central District of California or, alternatively, the Middle District of Tennessee.
This litigation currently consists of four actions pending in four districts, as listed on Schedule A.1
Since the filing of the motion, the Panel has been notified of 25 related federal actions.2

         All responding parties support or do not oppose centralization, but disagree on the transferee
district. The Allergan defendants3 request centralization in the District of New Jersey. Responding
plaintiffs variously propose the Central District of California, the Southern District of New York,
the Southern District of Florida, and the District of Kansas.

        On the basis of the papers filed and the hearing session held, we find that these actions
involve common questions of fact, and that centralization will serve the convenience of the parties
and witnesses and promote the just and efficient conduct of this litigation. All actions arise out of
Allergan’s announcement on July 24, 2019, of a voluntary worldwide recall of its BIOCELL textured
breast implants and tissue expanders. The announcement followed the U.S. Food and Drug
Administration’s request to initiate the recall based on the risk of breast-implant associated
anaplastic large cell lymphoma (BIA-ALCL) associated with the products.4 All actions share
complex factual questions arising from the allegation that Allergan’s BIOCELL textured breast
implants and tissue expanders significantly increase the risk of developing BIA-ALCL, and that
Allergan failed to warn the FDA, patients, and healthcare providers of this risk. The common factual
questions include: (1) whether BIOCELL textured breast implants and tissue expanders can cause
BIA-ALCL; (2) whether defendants knew or should have known of the risk of BIA-ALCL; (3)
whether they provided adequate warnings as to the risk; and (4) the adequacy of defendants’ product

       1
              A fifth action on the motion for centralization was voluntarily dismissed during the
pendency of the motion.
       2
                The related actions are pending in fourteen additional districts. These and any other
related actions are potential tag-along actions. See Panel Rules 1.1(h), 7.1 and 7.2.
       3
               Allergan, Inc., Allergan USA, Inc., and Allergan plc.
       4
              According to the FDA, BIA-ALCL is a type of non-Hodgkin’s lymphoma, a cancer
of the immune system.
             Case MDL No. 2921 Document 96 Filed 12/18/19 Page 2 of 3



                                                  -2-

design, testing, and manufacturing.5 Centralization will eliminate duplicative discovery; prevent
inconsistent pretrial rulings, especially with respect to class certification and Daubert motions; and
conserve the resources of the parties, their counsel and the judiciary.

        We conclude that the District of New Jersey is an appropriate transferee forum. Allergan
USA, Inc., has its headquarters and principal place of business in this district, and represented at oral
argument that significant common evidence, including witnesses, will be located there. Further,
centralization in the District of New Jersey enables us to assign this litigation to Judge Brian R.
Martinotti, an experienced transferee judge with the ability and willingness to manage this litigation.
We are confident he will steer this matter on a prudent course.

        IT IS THEREFORE ORDERED that the actions listed on Schedule A and pending outside
the District of New Jersey are transferred to the District of New Jersey and, with the consent of that
court, assigned to the Honorable Brian R. Martinotti for coordinated or consolidated pretrial
proceedings.




                                            PANEL ON MULTIDISTRICT LITIGATION




                                                             Karen K. Caldwell
                                                                 Chair

                                        Ellen Segal Huvelle             R. David Proctor
                                        Catherine D. Perry              Nathaniel M. Gorton
                                        Matthew F. Kennelly             David C. Norton




        5
                We find it unnecessary to include “Anaplastic Large Cell Lymphoma” in the MDL
caption, as defendants request. It is clear from the face of this order that the common factual issues
in this MDL concern the alleged risk of ALCL – and specifically, BIA-ALCL – associated with the
recalled products.
        Case MDL No. 2921 Document 96 Filed 12/18/19 Page 3 of 3




IN RE: ALLERGAN BIOCELL TEXTURED BREAST IMPLANT
PRODUCTS LIABILITY LITIGATION                                      MDL No. 2921


                                     SCHEDULE A


          Central District of California

    A.B., ET AL. v. ALLERGAN, INC., ET AL., C.A. No. 8:19-01651

          Central District of Illinois

    TAUBEN v. ALLERGAN, INC., ET AL., C.A. No. 2:19-02257

          Southern District of New York

    DOE 1, ET AL. v. ALLERGAN, INC., ET AL., C.A. No. 7:19-09151

          Middle District of Tennessee

    ZETTLEMOYER v. ALLERGAN, INC., ET AL., C.A. No. 3:19-00866
